                  Case 1:18-cv-10624-ER Document 22-1 Filed 01/16/20 Page 1 of 1


Bruce Bellingham

From:                              Alex malbin <amalbin@24iplg.com>
Sent:                              Thursday, January 16, 2020 9:31 AM
To:                                Bruce Bellingham
Cc:                                Laura Spanakos
Subject:                           Re: Werner et al. v. Sell It Social


Bruce,

We are not authorized to hold the Rule 26(f) conference until an order scheduling the Rule 16 initial pretrial conference
has been entered by the Court.

Alexander Malbin
Counsel
Ferdinand IP
450 Seventh Avenue, Suite 1300
New York, New York 10123
Phone: (212) 220 0523
Fax: (203) 905 6747
email: amalbin@24iplg.com
Web: www.ferdinandip.com

Main Office:
1221 Post Road East, Suite 302
Westport, Connecticut 06880
Phone: (203) 557 4224


From: Bruce Bellingham <BBellingham@sgrvlaw.com>
Date: Wednesday, January 15, 2020 at 5:18 PM
To: Alexander Malbin <amalbin@24iplg.com>
Subject: Werner et al. v. Sell It Social

Alex,

I would like to schedule a Rule 26 conference of the parties. Attached please find Plaintiff’s Rule 26 Initial Disclosures
and a proposed case management scheduling order as a basis for discussion.

Will you please advise on your availability?

Best,

Bruce




                                                              1
